EXHIBIT 10.3





AMENDMENT TO
JMAR TECHNOLOGIES, INC.
2006 EQUITY INCENTIVE PLAN




Section 4.1 of the 2006 Equity Incentive Plan (the “Plan”) is hereby amended to
read as follows:



“4.1 Shares Available for Issuance of Awards. Subject to adjustment as provided
in Section 4.3, the aggregate number of Shares which may be issued under this
Plan shall not exceed 20,000,000 Shares. As determined from time to time by the
Committee, the Shares available under this Plan for grants of Awards may consist
either in whole or in part of authorized but unissued Shares or Shares which
have been reacquired by the Company following original issuance.”